PD-0054&0055&0056-15
                                Javier N. Campos
                                TDCJ No. 1854678
                                   Stiles Unit
                                   3060 FM 3514
                               Beaumont, TX. 77705

                                   May 5, 2015


Abel Acosta, Clerk                                          |^[[
Court of Criminal Appeals                                 C(WFOF CTIftllNA' APPEALS
P.O. Box 12308                                            wv'
Austin, TX. 78711                                                    MAY 08 2015
RE: Petition For Discretionary Review
      Cause Nos. PD-0054-15, PD-0055-15, & PD-0056-15           AS

Dear Abel Acosta:

    I received notification, that the above PDR causes were filed on April 22,
2015. I am concearned about the filing date, because the PDR was due in the
Court on April 13, 2015. I mailed the PDR off through my unit's mail system on
April 10, 2015, which would have went out in the mail Monday, April 13, 2015.
I do not understand why you are only filing it April 22, 2015. I do not know if
my unit's mailroom took too long to send it out or you have received it at an
earlier date, but are just now able to file it on the 22nd. I am concearned
that the Court will refuse it, because it was not filed on time. I have vaild
claims that" I wish the Court to review. I am in the process of trying to get a
copy of my in/out legal mail log to see when my unit logged the PDR being
received and mailed out. I submitted an 1-60 to the Open Records Department,
but it may take several weeks before I receive a copy of the record. I will
mail it to you as soon as I receive it. Also, can you please let me know what
the post date is on the envelope that the PDR was mailed in to you?
    Please let me know if the PDR was not timely filed or that you have received
on time and that it will be submitted to the Court for consideration. Also,
please let me know if there is anything that I need to do. Thank you for your
time and help in this matter. I look forward to hearing from you soon.




                                        Javier N. Camg^fs-Petitioner
                                        Pro Se Representation



                                                           COURT OFFILED  IN
                                                                    CRIMINAL APPEALS
                                                                           112015

                                                                     Abel Acosta, Clerk
CC:
      Campos file
                      tI             0     £  j
                      $0                 _ 7^ J




                      J              CA
                      -J                                      *,
                       J
                       c
                                                              CA



(I)
••••i

{->•

h)
h.)
i"'s
05



        ^   o    p
            8"
            K    G

 s<
    3~




            o
 im QG           ^
                 >




                           . £       .if" S        J!*   •*


                           f     f     3      :'




                 Ov